Citation Nr: 1454432	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  13 17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether debt created by overpayment of VA service-connected disability benefits, for the period from November [redacted], 2008 to December [redacted], 2008, based on fugitive felon status, is valid.

(The issues of entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected instability of the right knee, an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, an initial evaluation in excess of 10 percent for right lower extremity radiculopathy, and an effective date earlier than June 2, 2010 for the grant of service connection for right lower extremity radiculopathy are subjects of a separate decision by the Board).


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which discontinued the Veteran's benefit payments for the period from November [redacted], 2008 to December [redacted], 2008, creating an overpayment.

In August 2014, the Veteran appeared before the undersigned Veterans Law Judge via videoconference.  A transcript of his hearing has been associated with the electronic record.


FINDINGS OF FACT

1.  In May 2009, VA received notification from law enforcement that the Veteran was the subject of an outstanding arrest warrant for a felony offense, and proposed to suspend his benefits from November [redacted], 2008, due to his status as a fugitive felon.
 
2.  In December 2009, VA suspended the Veteran's disability benefits from November [redacted], 2008 to December [redacted], 2008, creating a resulting debt due to overpayment of benefits. 

3.  In April 2010, the court in the case abandoned prosecution in the case.
 
4.  The Veteran has provided credible evidence that he was not aware that there was an outstanding warrant for his arrest, and there is no evidence of record which contradicts this assertion or indicates that he intended to flee to avoid prosecution. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, he did not meet the definition of a fugitive felon, and the debt created based on his fugitive felon status was therefore invalid.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.666(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962 (2014).  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  See 38 C.F.R. § 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.912a(a) (2014).  The debtor, in turn, may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1).  The debtor may also apply for a waiver of any debt found to be valid.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911(c)(2), 1.963 (2014).

In this case, the Veteran has been in receipt of service-connected disability benefits since 1987.  In May 2009, the RO informed the Veteran that it had received notification from law enforcement that he was the subject of an outstanding felony arrest warrant, and proposed to suspend his disability benefits from November [redacted], 2008.  In December 2009, the RO was informed by the issuing county sheriff's office that the warrant was cleared on December [redacted], 2008 when it was served.  Thus, the RO contacted the Veteran and advised him that his benefits were discontinued for the period from November [redacted], 2008 to December [redacted], 2008.  

The Veteran timely challenged the creation of the debt, stating in April 2010 that he had resided at the same address for the previous seven years and that his address was on file at the county courthouse.  He indicated that during the time in question, he was in a motor vehicle accident and underwent treatment at a local medical center.  In January 2011, the Veteran's representative submitted an April 2010 order by the circuit court abandoning prosecution in the case.  

 A Veteran eligible for compensation benefits may not be paid a compensation or pension benefit for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B(a); 38 C.F.R. §§ 3.665(n)(1), 3.666(e)(1) (2014).  The term fugitive felon means a person who is a fugitive by reason of: (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (B) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B(b); 38 C.F.R. §§ 3.665(n)(2), 3.666(e)(2).  

This is not a case in which the Veteran is accused of having violated a condition of probation or parole.  The question is therefore whether the Veteran was fleeing to avoid prosecution.

The Veteran essentially claims that he did not have knowledge of the warrant.  The evidence is at least evenly balanced on this question.  In his written statements and Board hearing testimony, the Veteran indicated that he was home during the period in question and that he was in fact in a motor vehicle accident after which he was treated at a local hospital.  During his hearing, he also stated that during this period he was assisting his elderly mother, who lived in the local area.

The Board finds the Veteran's testimony to be competent and credible, and there is nothing of record that contradicts this testimony.  As VA law and regulations require that the reasonable doubt created by the approximate balance of the evidence on this question be resolved in favor of the Veteran, the Board finds that he did not have knowledge of the warrant.  38 U.S.C.A. § 5107(b).

 As to whether one must have knowledge of a warrant in order to be considered a fugitive felon, the statute, regulation, case law, and applicable VA Office of General Counsel (GC) opinion indicate that the answer to this question is in the affirmative.  The Court of Appeals for Veterans Claims has held that actual knowledge was not required for one who violates the conditions of probation under 38 U.S.C.A. § 5313B(b)(1)(B), but in this case there is no evidence that the Veteran was on probation at any time during the period under consideration.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  More on point is a GC opinion, in which GC observed that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  The provisions of SSA's fugitive felon statute are essentially identical to the provisions of 38 U.S.C.A. § 5313B(b)(1) cited above.  See 42 U.S.C.A. § 1382(e)(4)(A) (West Supp. 2013).  In interpreting SSA's fugitive  felon law, the United States Court of Appeals for the Second Circuit held that in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought."  The statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 97 (2d. Cir. 2005).  Although not binding on VA, the Second Circuit's interpretation of SSA's fugitive felon statute as requiring knowledge of the warrant is persuasive and provides support for a similar finding with regard to subsection 5313B(b)(1)(A) of VA's fugitive felon statute which was modeled after and contains language identical to SSA's version.

 Given the two findings above, that the Veteran did not have knowledge of the warrant and that knowledge of the warrant is required for a person to be considered a fugitive felon under 38 U.S.C.A. § 5313B(b)(1)(A), the Board finds that the Veteran did not meet the definition of a fugitive felon.  Thus, the debt of that was created pursuant to this status is not valid.


ORDER

The debt created due to fugitive felon status was invalid.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


